 LARANDLEISURELIES, INC.197Larand Leisurelies,Inc. and International Ladies' Gar-mentWorkers'Union,AFL-CIO.Cases9-CA-7557,9-CA-7610,9-CA-7679,and9-CA-7748September 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS FANNINGAND JENKINSOn January 22, 1974, Administrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, the Charging Party filed excep-tions and a supporting brief, and General Counselfiled limited exceptions and a supporting brief. Re-spondent filed cross-exceptions and a supportingbrief, and an answering brief to the Charging Party'sand General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order only to the extent con-sistent herewith.'Although he found that the Respondent committednumerous violations of Section 8(a)(1) and (3) by itsconduct in issuing written reprimands that threatenedemployees with discharge if they continued to engagein certain protected activities, by announcing and'Chairman Miller woulddismiss the 8(axl) allegations relating to thealleged photographing of strikers.He finds the evidence on this issue to bein a state of some confusion, and does not believe the GeneralCounselestablished that the picturetaking was intendedto, ordid, interfere with orcoerce the strikers.There isevidence,in his view,that large numbers ofstrikers weregatheredin the general area of the plant gates and that therewere incidentswhich reasonablyled Respondent to the conclusion that theevidence-gathering with respect to picket line misconduct might well benecessary.In the absenceof anyevidence that the photographsactuallytaken were not relevant to this legitimate purpose,but rather were of innocu-ous activity and forthe purpose of harassment,the Chairman does notbelieve theviolationhas been established.In adopting the AdministrativeLaw Judge's findings and conclusions withrespect tothe Respondent's conspicuous picture taking,Members Fanningand Jenkins note thatrecord testimonyestablishes that early on the morningof the firstday ofthe strike,at a time when the Respondent had no reasonto anticipate striker misconduct, supervisorypersonnel were observed takingpicturesand apparentlytaking down the names of striking employees. More-over, althoughthere were no arrests or disturbances on the firstday of thestrike and picketinghad been confinedto four pickets at each of the severalentrancesto the Respondent's plant, the Respondent persisted in takingpictures during the second day of thestrike. In these circumstances it is clearto us thatRespondent's picturetaking was calculated to create and did createan impression of management surveillanceof protected and peaceful activitycarrying with it theimplicit threatof possiblefuture retaliation.The UdyliteCorporation,183 NLRB 163 (1970).then rescinding a grant of additional benefits, by re-moving union literature from the plant, by interrogat-ing employees, and by photographing strikers, theAdministrative Law Judge found that the strike thatbegan on April 26, 1973, was an economic rather thanan unfairlabor practice strike. In so finding, the Ad-ministrativeLaw Judge noted that most ofRespondent's conduct found violative of the Act oc-curred in January 1973. He also observed that in"large part" the April 26 strike was caused by theApril 13 discharges of employeesBell and Brown,discharges not alleged to be unlawful.'As is thus apparent from his Decision, in character-izing theApril 26 strike as economic the Administra-tive Law Judge relied largely on two factors: (1) thelapse of several months between the Respondent'scommissionof most of the unfair labor practices andthe date of the strike, and (2) the conclusion that thestrikewas "primarily" the result of theBell andBrown discharges and the fear of futuresimilar dis-charges. These factors, coupled with the Union's ex-pression of frustration over the Employer's insistenceon filing and pursuing its objections after the April 5election, apparently convinced the AdministrativeLaw Judge that the strike was economic in nature. Wedisagree.The uncontradicted record evidence amply demon-strates that the strike on April 26 was caused,at leastin part, by the Employer's commission of numerousand serious unfair labor practices. Thus it is clearfrom the testimony of Robert Jenkins, the Union'sorganizer, and Patricia Rains, a member of the em-ployees' strike committee, that at nearly every meet-ing, includingthose on March 1, March 17, and April25, employees reviewed and discussed the various ac-tions of Respondent that they considered, and theAdministrative Law Judge thereafter found, violativeof their rights.' In this regardit isparticularlysignifi-cant that in the period preceding the strike employeescontinuously voiced their concern and anger over theapproximately 90 still outstanding written reprimandswhich the Administrative Law Judge subsequentlyfound violative of Section 8(a)(1) and (3) of the Act .4Union Organizer Jenkins testified, for example, that2The Administrative Law Judge pointed out that although employees mayhave believed at the time that the discharges were unlawful, a strike occa-sioned by such mistaken belief"does not achieve the protection of an unfairlabor practice strike."3In fact, following the March 17 meeting of the strike committee duringwhich employees discussed,among other matters,the Employer's unlawfulconfiscation of union literature,a decision to strike was reached and employ-ees began to construct signs indicating that the strike would be in protest ofRespondent's unfair practices.Only the intervention of Union Representa-tive Jenkins on March 18 persuaded employees that they should delay thestrike in view of the upcoming election.Even assuming,arguendo,that the Administrative Law Judge was correctin asserting that the discharge of Bell and Brown was a primary cause of thestrike,such a finding would not warrant a conclusion that the strike was anContinued 198DECISIONSOF NATIONALLABORRELATIONS BOARDjust prior to the strike vote on April 25 he discussedwith employees the still outstanding disciplinary no-tices as well as reviewing for employees all of the otherconduct of the Employer which the Union consideredviolative of the Act and over which the Union hadfiled charges. It can hardly be gainsaid therefore thatthe employees had before them and were influencedby the Employer's unfair and unlawful practices atthe time they voted to strike.Accordingly, as we have concluded that theRespondent's unlawful conduct played a part in thedecision of the employees to strike on April 26, 1973,we find that from its inception and at all times there-after the strike was an unfair labor practice strike andstrikers were entitled to the protection given unfairlabor practice strikers.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.By issuing written reprimands to employees be-cause they engaged in protected concerted activitiesand by threatening therein to discharge employees forengaging in such protected, concerted activities, Re-spondent discriminated against its employees, therebydiscouraging membership in a labor organization.3.By the above and by granting and then rescind-ing a paid holiday after it learned of the union organi-zation,by interfering with employees' organizingactivities, by removing from their personal possessionunion handbills, and by photographing employees onthe picket line, Respondent interfered with, coerced,and restrained employees in the exercise of their rightsguaranteed in Secion 7 of the Act in violation of Sec-tion 8(a)(1) of the Act.4.The strike that commenced on April 26, 1973,was an unfair labor practice strike from its inception.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices,the Board orders that it ceaseand desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of theAct.Having found that the strike by Respondent's em-ployees which began on April26, 1973,was causedand has been prolonged by Respondent's unfair laboreconomicstrikein viewof theconvincingrecord evidence that the employ-ees' decision to strike was also occasionedby the Employer's numerousunlawful acts.Thus, aswe have elsewherepointedout, when it is reasonableto infer from the record as a whole that an employer'sunlawfulconductplayeda part in the decision of employeesto strike,the strike is an unfairlaborpracticestrike.Juniata Packing Company,182 NLRB 934 (1970).practices, the Board orders that, upon. their applica-tion for reinstatement, the Respondent shall reinstateall its employees who participated in said strike totheir former positions or, if such positions no longerexist, to substantially equivalent positions, withoutimpairment of their seniority and other rights andprivileges, dismissing, if necessary, any persons hiredas replacements on and after April 26, 1973. If, aftersuch dismissals, there are insufficient positions re-maining for all the striking employees who desire rein-statement, the available positions shall be distributedamong them, without discrimination because of theirunion membership, activities, or participation in thestrike, in accordance with seniority or with other non-discriminatory practice as theretofore has been ap-plied by the Company in the conduct of its businessat itsMonticello, Kentucky, plant. Those strikers forwhom no employment is immediately available aftersuch distribution shall be placed on a preferentialhiring list with priority determined among them byseniority or by other nondiscriminatory practices astheretofore has been applied by Respondent in theconduct of its business at its Monticello, Kentucky,plant, and, thereafter, in accordance with such sys-tem, they shall be offered reinstatement as positionsbecome available and before other persons are hiredfor such work. The Board also orders that the Respon-dent make the striking employees whole for any lossof earnings they may have suffered or may suffer byreason of Respondent's refusal, if any, to reinstatethem, by payment to each of a sum of money equalto that which he normally would have earned duringthe period from 5 days after the date on which heapplied, or shall apply, for reinstatement, to the dateof Respondent's offer of reinstatement to him, absenta lawful justification for Respondent's failure to makesuch offer. Backpay shall be computed on the basis ofcalendar quarters, in accordance with the method pre-scribed in F.W. Woolworth Company,90 NLRB 289(1950). Interest at the rate of 6 percent per annumshall be added to the net backpay and shall be com-puted in the manner set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962).Having found that Respondent discriminatorilyand coercively issued reprimands to its employees forengaging in protected, concerted activity, the Boardorders that Respondent physically expunge such rep-rimands from the personnel files of all employees towhom they were issued and, further, take whateversteps are necessary to rescind any effect of the is-suance of such reprimands.ORDERPursuant to Section 10(c) of the National Labor LARAND LEISURELIES, INC.199Relations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, La-rand Leisurelies, Inc.,Monticello,Kentucky, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Issuingwritten reprimands to employees for en-gaging in protected, concerted activity.(b)Either granting or denying employee benefits inorder to interfere with, coerce, and restrain employeesin their exercise of their protected rights to engage inunion activity.(c)Removing from employees' personal possessionhandbills, union insignia, or other paraphernalia con-nected with the employees' adherence to the Union.(d)Warning or threatening employees that theywould be laid off or otherwise punished for engagingin union activity.(e)Taking pictures of employees on the picket line.(f) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Expunge from its records and from the employ-ees' personnel files the written reprimands issued as aresult of the protected, concerted activity which tookplace on January 17, 1973, and make whatever recordchanges are necessary to negate the effect of the is-suances of such reprimands.(b)Upon application, offer immediate and full re-instatement to their former positions or, if those posi-tionsno longer exist, to substantially equivalentpositions, if jobs are available, without prejudice totheir seniority and other rights and privileges, to allemployees of Respondent who participated in thestrike which began on April 26, 1973, and who havenot already been reinstated, dismissing, if necessary,any persons hired as replacements by Respondent onor after April 26, 1973. If, after such dismissals, suffi-cient jobs are not available for these employees, theyshall be placed on a preferential hiring list in accor-dance with their seniority or other nondiscriminatorypractice theretofore utilized by the Company, andthey shall be offered employment before any otherpersons are hired. Make whole these employees forany loss ofearningsthey may have suffered or maysuffer by reason of Respondent's refusal, if any, toreinstatement them in accordance with the terms ofthisOrder, in the manner set forth in the section ofthisDecision entitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Monticello, Kentucky, plant copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaintas to allallegations not found to be violative of the Act bedismissed.5 In the eventthat this Order is enforced by a Judgmentof a United StatesCourt of Appeals,the wordsin the noticereading "Postedby Order of theNational LaborRelationsBoard" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains,or coerces employees with respect tothese rights.WE WILL remove from our records any trace ofthe written reprimands issued on January 17,1973, and WE WILL NOT again issue reprimands toemployees for engaging in protected, concerted 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity.WE WILL NOT promise our employees benefits torefrain from activities on behalf of InternationalLadies' Garment Workers' Union, AFL-CIO, orany other labor organization, and WE WILL NOTdeny them benefits because they have engaged insuch activities.WE WILL NOT warn or threaten our employeeswith layoff or discharge or other punishment forengaging in activity on behalf of the above-named Union or any other union.WE WILL NOT take pictures of our employeesengaged in protected, concerted activities and WEWILL destroy any pictures in our possession thatwe have taken of employees engaged in such ac-tivities.WE WILL NOT remove from employees' posses-sion handbills, union insignia, or other parapher-nalia connected with employees' adherence tothe Union.WE WILL, upon application, offer immediateand full reinstatement to their former positionsor, if those positions no longer exist, to substan-tially equivalent positions, if jobs are available,without prejudice to their seniority and otherrights and privileges, to all our employees whowere on strike on or after April 26, 1973, and whohave not already been reinstated, dismissing, ifnecessary, any persons hired by us on or afterApril 26, 1973. If insufficient jobs are availablefor these employees, they shall be placed on apreferential hiring list and they will be offeredemployment before any other persons are hired.LARNAD LEISURELIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 3003,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONPAUL E. WEIL, Administrative Law Judge: On January 6,1973, International Ladies'GarmentWorkers'Union,AFL-CIO, hereinafter called the Union, filed with the Re-gional Director for Region 9 (Cincinnati, Ohio) of the Na-tional Labor Relations Board, hereinafter called the Board,a charge alleging that Larand Leisurelies, Inc., hereinaftercalled Respondent, violated Section 8(a)(1) and (3) of theAct by unlawfully threatening and disciplining approxi-mately 75 employees because of their union activities (Case9-CA-7557). On February 2, 1973, the Union amended itscharge, attaching thereto a list of the names of the employ-ees allegedly discriminated against by the actions charged.On February 23, 1973, the Union filed a second chargealleging additional violations (Case 9-CA-7610) and onMarch 19, 1973, filed an amendment thereto. On March 20,1973, the Regional Director of Region 9 of the Board onbehalf of the General Counsel issued a complaint and noticeof hearing in Case 9-CA-7557 which was duly answered onMarch 27 by Respondent. On March 29, 1973, the Unionfiled a third charge against the Employer (Case 9-CA-7679)and on April 11, 1973, amended this third charge. On April19, 1973, the Regional Director issued a complaint andnotice of hearing in Case 9-CA-7610 and an order consoli-dating Case 9-CA-7610 with Case 9-CA-7557. On April 30,the said Regional Director issued a complaint in Case 9-CA-7679 and on May 2, 1973, issued a notice consolidatingthat case with the original. On the same day, the Union fileda fourth charge (Case 9-CA-7748). The Employer, who hadanswered the complaint in Case 9-CA-7610 on April 27,thereafter answered the complaint in Case 9-CA-7679 onMay 14. On May 14, the said Regional Director issued anorder consolidating cases, consolidated complaint and no-tice of hearing, adding to the complaint allegations from thecharge, Case 9-CA-7748, the last prior charge, and consoli-dating all four of the cases. On May 22, the Respondentissued an answer to the consolidated complaint. Thereafter,after the hearing had been postponed five times, the mattercame on for hearing before me at Monticello, Kentucky, onOctober 10, 11 and 12. All parties were present and repre-sented by counsel and had an opportunity to call and exam-inewitnesses, produce relevant and material evidence,argue orally on the record and file briefs. Briefs have beenreceived from the General Counsel, Respondent and theCharging Party.Upon the entire record in the case and in considerationof the briefs, I make the following:FINDINGS OF FACT1.BUSINESSOF THE EMPLOYERRespondent, a Kentucky corporation, is engaged in themanufacture of women's and children's wearing apparel atitsplant in Monticello, Kentucky. Respondent annuallysells and causes to be shipped goods valued in excess of$50,000 directly from Monticello, Kentucky, to points locat-ed outside the State of Kentucky. Respondent is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act. LARAND LEISURELIES, INC.201H. THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBackgroundRespondent's plant in Monticello, Kentucky, has about200 employees engaged in the manufacture of clothing.Respondent's president, Jack Brownstein, is based in Wa-terbury, Connecticut; his director of manufacturing, Mrs.Adrian Ermini, is based in Monticello. Under her is a plantmanager,WayneBurnham,and his assistant,Coy Watson.The plant has a personnel manager, John Preston, and astaff of lower level supervisors.During the month of December 1972, the Union startedorganizing among Respondent's employees. PresidentBrownstein became aware of the organization on December29, and on January 2 appeared at the plant. He met in theconference room with a large group of the employees andlistened to them air their gripes while he attempted to dealwith them. On this occasion, he was told by some of theemployees that Mrs. Ermini had promised during the rushseason that ended early in December that the employees inthe cutting room would be rewarded for their industry bya day off with pay.Brownstein answered that if Mrs. Erminihad made such a promise he would see that it was kept.During his "presentation," Brownstein pointed out that theplant was just getting out of debt and that as business condi-tions improved he anticipated that he would be able toimprove the wages and working conditions of the employ-ees. Other employees complained that they had been prom-ised raises and wanted to know when they were going to getthem. He answered that if there was a promise and a com-mitment given he would see that it was fulfilled. During thecourse of the meeting, Brownstein announced that he hadhad a meeting with Mrs. Ermini and with his comptroller,Saul Schneider, and that they had agreed on an additionalpaid holiday. He suggested that the holiday be given onWashington's Birthday and the employees enthusiasticallyaccepted.President Brownstein testified that he had met with Mrs.Ermini and his comptroller, Schneider, in December and atthat time had decided that they would improve the compa-ny benefits. They discussed and made tentative plans to givean additional paid holiday, but apparently no definite deci-sion was made at that time. He testified that he was to haveannounced the additional paid holiday at the employees'annual Christmas party which is held on December 21 butthat for some reason it slipped his mind and he failed tomake the announcement. After meeting with his employeeson January 2, according to Brownstein's testimony, he firstconsulted his counsel who advised him that he should notgrant the additional paid holiday because it could be con-strued as an unfair labor practice if he did so. Accordingly,although the holiday had been announced to the employeeson January 2, it was not thereafter granted.On January 17, Union Agent John Jenkins, together withUnion Agent David Freeland, came to the plant to demandrecognition. A number of the employees (estimated from 40to 120) met him at the plant office. As Jenkins entered thefactory, Plant Manager Burnham walked out of the cafete-ria and went into the office. Jenkins knocked on the doorand Mrs. Erminicameout. Jenkins offered Ermini his cardand told her that a majority of the workers had authorizedthe Union to bargain for them and demandedrecognition.Ermini answered that she could not talk to him, that she hadnothing to do with it and did not want to speak with him.Jenkins suggested that she call Brownstein and that hewould talk to Brownstein. Ermini went back into the office,leaving Jenkins and the employees standing in the lobby.After a few minutes, a number of the employees com-menced chanting, "We want a union." This went on for afew minutesand they stopped. Jenkins again rapped on thedoor; there was no answer and he opened the door andasked a man in the office if Mrs. Ermini were still on thetelephone. The man replied that she was and Jenkins closedthe door. At this time, he noticed that a telephone was lyingon the counter, off the hook. He was told by the employeesthat this was a direct line to Mr. Brownstein, and Jenkinssaid,"Why don't you tell him what we are doing." Theemployeesagainstarted chanting, "We want a union." Af-ter a few more minutes they stopped chanting and some-body suggested that they all go into the cafeteria.As they started walking into the cafeteria, the receptionistcalled through the window to Jenkins that this was privateproperty and that she would prefer that he was outside.Accordingly, he did not go into the cafeteria and the em-ployees remained with him in the lobby. Jenkinsagain saidthat he wanted to talk to Mrs. Ermini and suggested that thereceptionist try to contact her. About 5 minutes later,WayneBurnham cameout and informed Jenkins that theyhad nothing to say to the Union at this time and that Brown-stein wasgetting advice from his lawyers and would be intouch with Jenkins that afternoon. Burnham told the em-ployees to go back to work. They did not do so. Jenkins thentold Burnham where Brownstein could reach him at hismotel, instructed the employees to go back to work, whichthey did, and left with David Freeland.On the afternoon of January 17, Respondent issued writ-ten reprimandsto 90 employees which stated as follows:Written Reprimand [name of employee]About 10 a.m. Wednesday, January 17, 1973 you leftyour work place without permission of your supervisorand did not return to your work place until approxi-mately 10:30 a.m. As a result, the Company lost about30 minutes of your productive time.Your conduct is in violation of plant rules and yourresponsibilities to the Company. You are being giventhiswritten reprimand for leaving your work placewithout permission and being warned that future viola-tions of the plant rules will subject you to further disci-pline, including discharge./s/Wayne Burnham, PlantManager 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDRecognition was not forthcoming to the Union and even-tually a petition was filed for an election. An election wasconducted on April 5, 1973, and the Union prevailed. OnApril 12, Respondent filed objections to the election, whichwere investigated by the Regional Director who conducteda hearing thereon on August 22.1Between the demand for recognition and the election,Respondent, the Union and groups of employees, pro andcon and the Union, continued campaigning. Various ac-tions of Respondent during this period were alleged to havebeen violative of Section 8(a)(1) of the Act and will bediscussed below.On or about March 1, Jenkins, who was in charge of theUnion's campaign, caused a strike committee to be nomi-nated. A strike vote had been taken and the Union had beengiven authority by the employees to call a strike when it sawfit.Jenkins testified that his purpose in forming a strikecommittee was to have a buffer between employees, whosporadically insisted that a strike commence, and himself soas to avoid an inopportune strike. On or about March 17,the strike committee met and agreed that a strike should becalled. According to the testimony of members of the strikecommittee, the employees were disgruntled at various of theunfair labor practices and determined to strike at this time.One of the members called Jenkins, who had not been pre-sent at the meeting, and Jenkins pointed out that the elec-tion was scheduled for April 5 and suggested that any strikeactivity be delayed until after the election. The followingday a secondmeeting washeld and it appears that thecommittee decided to await the election before taking anyfurther strike activity.The Union won the election and, on April 12, Respon-dent filed objections and the Union's lawyers called uponRespondent to bargain. Respondent's lawyers declined tobargain until there had been a ruling on the objections. Thenext day two employees who were union adherents weredischarged? According to the testimony of Jenkins, a groupof employees came to him complaining about the dischargeon April 13 or 14 and seeking to go on strike. He counseledinvestigating the discharges before taking strike action. Aday or two later they returned, stating that supervisors weredoing the work that the discharged employees had beendoing and again demanding a strike. Jenkins then called ameeting for April 25 which was attended by about 115employees. According to the testimony of Jenkins, the onlywitness who testified as to what took place at this meeting,he called to the attention of the employees all of the pastunfair labor practices and the fact that the Company hadacted irresponsibly in laying off Bell and Brown, the twodischarged employees, and suggested to the employees thatif they did not take action at this time that "these kind ofunfair labor practices would continue." It was decided thatthis would be an appropriate time to strike "inasmuch asthis discharge was just at this time." Jenkins called for dis-cussion or objections to the calling of a strike; there werenone. Organizer Freeland then gave instructions about the1At the time of this writing,no Board Decision appears to have issued.2 It appears that the employees were permanently laid off.If there is adistinction between a permanent layoff and a discharge,itwas not madeclear at the hearing.conduct of the strikers during a strike and those who wishedto do so remained to assist in making strike signs. The strikecommenced at midnight on the night of April 26 and appar-ently was still going on at the time of the hearing.On the first day of the strike, Personnal Manager JohnPreston took photographs of the strike activities of the em-ployees. General Counsel contends that the strike is an un-fair labor practice strike and that the taking of photographsby Preston, as well as by two supervisors, violated Section8(a)(1) of the Act.Discussionand ConclusionsThe first allegation, chronologically, concerns that con-duct of President Brownstein on or about January 2 inpromising an additional paid holiday to the employees. Icredit the employees who testified that at the meeting ofJanuary 2 Brownstein informed the employees that theywould be given the additional paid holiday.Mr. Brownstein testified that the additional paid holidayhad been discussed early in December and tentativelyagreed upon. His testimony that he came to the Christmasparty with the intention of announcing it and failed to doso by oversight is hardly credible. Traditionally, Christmas,and especially the situation of a Christmas party for em-ployees, is a time when an employer displays what gifts hehas in his bag. With such an opportunity present, it is espe-cially difficult to believe that Brownstein had any intentionof announcing an additional paid holiday. Indeed, his testi-mony clearly reveals that no firm decision had been madeat his meeting with his comptroller and Mrs. Ermini to grantany particular day or even grant a day. At any rate, it wasnot until he had been apprised of the unionorganizationamong hisemployees, a matter which was of sufficient im-portance to him that he immediately flew to Kentucky tolook into it, that he decided to announce the benefit.Presi-dent Brownstein further testified that after consultationwith his labor relations counsel the decision was made notto grant the holiday after all, but no announcement to thateffect was ever given the employees.The vice of the unfair labor practice, as theBoard hasfrequently stated, is that by granting benefits during a unioncampaign an employer demonstrates that it is within theemployer's control whether employees are to be given suchbenefits. The Employer's subsequent failure here to grantthe holiday after announcing that it would be given to em-ployees only served to underscorethismessage. I concludethat by announcing the additional paid holiday and then byreneging on this announcement Respondent violated Sec-tion 8(a)(1) of the Act.The General Counsel also contends that by giving em-ployees wageincreaseson or about January 1 Respondentdiscouraged sympathy for, membership in or activities onbehalf of the Union. The record reveals that in Novembercertain employees in the cutting and shipping departmentasked for wage increases. Glenn Keaton, the cutting rcomforeman, testified that early in December he mentioned toMrs. Ermini that some of his employees should haveraises.She told him to make up a list and bring it to her; she wouldcheck it and make a decision on it. Thereafter, he made upa list which included all the employees in the cutting room LARAND LEISURELIES, INC.203with the exception of one who had a raise within the 3 or4 months preceding December. The range of the wage in-creases he recommended was 10 to 15 cents. Mrs. Erminiapproved the recommendations and, prior to Christmas,Keaton advised the employees that they were going to re-ceive the wage increases effective January 1.Roger Burks, an employee in the cutting department inDecember, testified that his supervisor, Keaton, in the firstweek in January told him that he had a 10-cent raise andthat this was after the meeting with Brownstein. On cross-examination, however, when he was asked specificallywhether Keaton came to him prior to Christmas of 1972 andadvised him that he would be getting a wage increase, hetestified, "I don't remember if he did." On being pressed, hecontinued to reiterate that he did not recall having beeninformed before that he wasgoingto get the raise. Keatontestified that raises were given six of his seven employeeseffective January 1 and that he informed all of them priorto Christmas that they were to receive the raise. Of the six,the General Counsel called only one, Burks, and althoughanother, Elam, was called to the witness stand by Respon-dent, the General Counsel did not ask him when he wasinformed of the raise.'On the other hand, Clyde Denney testified that Up-church, a prounion employee and Burton,an antiunion em-ployee, "Got into it," and that he, Denney, intervened andtold Upchurch that they had better all stick together andthat if Burton started anything they could all take care ofhim. He was then called to the side by Bill Koontz, hissupervisor, who told him what he did on his own time washis own business but on company time he was not to startanything and Koontz added that, as of that time, Denneyhad a 10-cent raise. Denney did not react other than to say"okay" and walk off. Koontz was not called to testify andno explanation was given for Respondent's failure to callhim.On the record as a whole, I conclude that the GeneralCounsel has failed to support the allegation with a prepon-derance of the evidence and further, from the fact that theGeneral Counsel called no employee in the cutting roomother than Burks, that no support for his allegations wasavailable to him. The failure of Burks to recall whether ornot Keaton had informed him of the raise prior to Christ-mas does not adequately contradict Keaton's testimony thathe did inform Burks. Denney's testimony of Koontz' ratheroffhand announcement of his raise is scarcely credible andoperates in no way to counter the testimony of Brownsteinthat the raises were agreed upon prior to Christmas. In anyevent, the granting of a singleraise,which is all that re-mains,does not in my opinion support the allegation. Ac-cordingly, I shall recommend that this allegation bedismissed.Roger Burks testified that on December 29, 1972, the daythe overt organization commenced, his aunt, Lena Burks, asupervisor, told him that he had better remove the unioncard he was carrying in his coat pocket or he might be laidoff at the end of the workday. Burks answered, "We will just3The inference from the recordas a whole is clearthat Mr. Elam switchedhis allegiancefrom the Union to the Companyat some time before theelection.He was the Respondent's observerat the election.wait and see." Lena Burks was not called to testify and Icredit Roger Burks' testimony. Respondent contends thatthis statement is not violative because it was ineffectual andbecause there is no evidence that other employees who werecarrying union cards were similarly warned. The subjectiveeffect of coercion by a statement is immaterial to an inquiryas to whether this statement has a tendency to coerce. Thethreat of layoff in retaliation for carrying union cards at theplant can hardly be argued to be anything but coercive.That the statement was made by the employee's aunt is nomore material. She was a supervisor and spoke with theauthority of Respondent. I find that by her warning toBurks Respondent violated Section 8(a)(1) of the Act.The ReprimandsThe General Counsel contends that, by issuing the repri-mands to 90 employees who accompanied the businessagent on the occasion of his demand for recognition, Re-spondent violated Section 8(a)(1) and (3) of the Act. Re-spondent contends that the employees were guilty ofmisconduct in stopping work without punching out on thetimeclock, that they paid the employees and that the repri-mands for failing to work for the 30 minutes that the workstoppage lasted were justified and lawful. Respondent com-pares its situation to various acts of strike activity that hadbeen found unprotected, applying the test of whether theparticular activity involved is so indefensible as to warrantan employer's disciplining participating employees. Relyingon casesinvolving slowdowns, overtime strikes and "quick-ie" strikes Respondent argues that the action of the employ-ees in the instant case was indefensible and therefore wasoutside the protection of the Act. The cases on which Re-spondent relies are inapposite. "Quickie" strikes had beenfound indefensible when they occurred frequently or spo-radically and are held unprotected because they tend tobring about a condition that is neither strike nor work andallow a Union to unilaterally determine the conditions ofemployment.In those cases where the Board has found a violation, theyhave found it based on a pattern of such strikes rather thanon a single instance. The "sitdown" strike cases are notapplicable herein. The employees did not stay at their ma-chines or render work impossible to those who wished towork. Indeed, they left their machines and congregated atthe office, returning to their machines at the end of 30minutesand resuming work. There was no "seizure of prop-erty"; the gathering was orderly and had no overtones ofcoercion implicit in its nature. I conclude that the brief workstoppage was protected, concerted activity." Accordingly,by the reprimand and the threat contained therein of dis-charge for similar activity, Respondent violated Section8(a)(1) and (3) of the Act.The SmockIncidentOn the evening of January 28, 1973, the union organizerspassed out smocks with the name of the Union imprinted4 SeeHanesHosieryDivision,Hanes Corporation,168 NLRB 856, enfd. 413F.2d 457 (C.A. 4. 1969),and the cases cited therein. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDin an overall design upon them. The next morning about 10or 11 employees wore them into the plant. One of the em-ployees,Mrs. Lynn Denney, testified that she was wearingone of the smocks and was called by a fellow employee tosee Supervisor Velma Smith who advised her to take thesmock off or she would be called into the office and madeto take it off. This was before the start of working hours.Later that day other employees in Mrs. Smith's section worethe smocks without hindrance. Mrs Denney was not calledinto the office and continued to wear the smock on that andsucceeding days.Velma Smith testified that she had been through a unioncampaign as an employee in the past and knew that employ-ees had a right to wear unioninsigniaon their clothing anddenied the entire occurrence. I believe Mrs. Denney. I be-lieve that Mrs. Smith reacted to her first sight of an employ-ee in a smock of this nature, but that she shortly becameaware of the fact that the Employer did not choose to inter-fere with the wearing of the smocks and accordingly wentno further than the friendly warning that she gave Mrs.Denney. I believe that the incident is of minimal coercivesignificance and were it all that was involved in this case Iwould recommend that the complaint be dismissed. Howev-er, there is no question that Mrs. Denney had a right to wearthe smock and Mrs. Smith had no right to ask her to takeitoff. I therefore find it was a violation of Section 8(a)(1)of the Act.The AllegedNo-Solicitation RuleCalvin Upchurch and ClydeDenney worked in the ship-ping department under the supervision,commencing inFebruary, of AndrewCampbell.Their work,generallyspeaking,was packing,weighing, labeling and shippingRespondent's products.In the shipping department nearwhere they worked was located a water fountain,which wasused not only by the shipping departmentbut by otheremployees.Indeed,it appears that throughout the day em-ployees came into the shipping department to use the waterfountain and frequently exchanged comments with the em-ployees of the shipping department.Upchurchtestified thathe talked to the employees coming into his departmentabout theUnion onlyon breaks but would talk to themabout other matters as they came through,when he was noton his break.Accordingto Upchurch, sometime in Febru-ary, Campbellcalled the employees in the shipping depart-ment together and gave them a little speech.His report ofthe "little speech" was as follows:"He just told us not totalk to people when they came back through our depart-ment."ClydeDenney testified about what apparently wasthe same meeting.He testifiedthat Campbelltold the em-ployees that there had been too much fooling around andthere had to be less talking and no one could leave hisdepartment without permission.He felt that the employeeswere doing somethingtheyshould not be doing and saidthat the next time they would be taken to the office forimmediate action.On cross-examination,Denney testifiedthat there was seldom any reason for him to leave the de-partment for any reason and admitted that the employeesin the shipping department were talking to other employeesthat came to the drinking fountain during their workinghours.Campbell credibly testified that the productivity of hisdepartment was affected by the fact that individual employ-ees were coming back to get drinks at the drinking fountainand conversations ensued with the employees in the ship-ping department, and that he therefore called a meeting andtold the employees that he did not want them leaving thedepartment without advising him and he did not want to seethem talking to people when they were supposed to be work-ing and when people were on their breaks.The Union argues vigorously that this constitutes a no-solicitation rule which, against the background of the unionorganization, is invalid. I disagree. In my opinion, the state-ments made by Campbell, who had been hired as a supervi-sor only a month before, were a perfectlynormal exerciseof his supervisory function, not attributable in any way totheUnion. No one claims that Campbell said anythingabout the Union or that the conversations that he was com-plaining about had anything to do with the Union. As a newsupervisor in the division, it was his function to keep theemployees at their work during working hours, and Denneyand Upchurch, as will be seen in the next section, mademuch of the fact that they did not talk about the Union ororganize for the Union during working hours. Accordingly,there is no basis on which I can find that the inhibition oftalking among them and of leaving the department duringworking hours had any effect on their union organizationalactivities. I shall therefore recommend that the allegation bedismissed.The Removal of Union LiteratureThe General Counsel contends that Supervisor Campbell,on or about February 28, ordered an employee to removeprounion literature from his pocket and, on refusal by theemployee, physically removed such literaturefrom the em-ployee. The facts do not support this allegation. However,what took place is as follows.Upchurch and Denney, who were avid union adherents,posted a union handbill on Upchurch's workbench. Camp-bell saw the handbill and told Upchurch to take it down andUpchurch refused to take it down on worktime and said thatifMrs. Ermini wanted it done she should come and take itdown herself. Campbell reported this matter to Mrs. Ermini,came back and took down the handbillhimself, folded it upand put it into Upchurch's pocket. Shortly thereafter, per-haps the next day, Upchurch and Denney pinned unionhandbills to their jackets which they hung on nails 5 or 10feet from the water fountain. This occasionedsome com-ment from employees coming to drink water and apparentlyaroused the ire of Mr. Campbell, who asked each of themto take thesignsoff their coats. Upchurch retorted that hewas not going to take the sign off his coat because the coatwas his personal property, so Campbell took the signs offthe coats, tore them up and threw them in the trash. At thenext break, Upchurch and Denney affixed handbills to theback of their shirts. Although Campbell saw them, he madeno comment and the two men continued to wear unionplacards on their shirts occasionally for a considerable peri-od of time thereafter.Thisincidenttoo is of minimal coercive impact; however, LARAND LEISURELIES, INC.the Board has held that employees have a right to displayunion insignia in the plant on their lunchboxes and aprons.5Here it is clear that the employees were engaged in a warof nerves with their supervisor.Theywere heckling him bythe posting of the handbills to the point where he was re-quired by Mrs. Ermini to take action.It is clear from theirtestimony that at various times they had handbills postedaround their work area and on their persons without com-plaint.On the other hand,there is no showing that theposting of handbills on the coats of these two employees hadany affect on production or led in any way to disruption ofthe production process to warrant the imposition of any ruleagainst such display.Accordingly,I find that Respondenthas violated Section 8(a)(1) by the action of SupervisorCampbell.The Surveillance of the HandbillingThroughout the month of March, the prounion employ-ees engaged in handbilling on 15 or 20 occasions. On mostsuch occasions, members of the supervisoryor managerialstaff kept them under surveillance .6 PersonnelManagerPreston testified that he made it a point to watch the hand-billing because he was afraid that some incident would takeplace, an explanation that appears to me to be singularlylacking in candor inasmuch as by his own testimony hissurveillancewas sporadic,lasting sometimesless than aminute andsometimesonly a few minutes at a time. Noincident ever occurred although there was handbilling bothby pro- and antiunion groups at various times until theelection. The General Counsel contends that this surveil-lance violated Section 8(a)(1) of the Act.In a recentcase, under circumstances where the vice pres-ident or office manager of Respondent seatedhimself in acompany car in Respondent's parking lot to observe thedistribution of handbills by employeesand union agents,Administrative Law Judge John Funke stated as follows:The notion that it is unlawful for a representative ofmanagement to station himself at a point onmanagement's property to observe what is taking placeat the plant gate is too absurd to warrant comment. Ifa union wishes to organize in public it cannot demandthat management must hide.Although in that case I the Board issued a decision sus-taining inpart and reversing in part that of AdministrativeLaw Judge Funke, it left the above-quoted language andfinding undisturbed. I find in theinstant casethat Respon-dent was guilty of no infraction by its surveillance of theopen and public handbilling by employees and union agentsof the employees leaving Respondent's place of business.Accordingly, I shall recommend that the complaint be dis-missed insofar as that was alleged as an unfair labor prac-3Webb Furniture Corporation,158 NLRB 1003.6 Althoughthere is some quibbling about the extent of the surveillance, itis not deniedby Respondent thatmembers of management and supervisionwatchedthe handbilling activities through the windows and fromthe doors.7TarrantManufacturing Company,196 NLRB 794.205tice.In connection with the handbilling, the General Counselallegesthat Respondent violated Section 8(a)(1) by permit-ting antiunion employees to leave work early in order todistribute literature while refusing prounion employees thesame privilege. The allegation stems from an occurrencethat took place on or about March 20. On thisoccasion, anumber of female employees who were opposed to theUnion gathered in a restroom that opened into both theplant and the cafeteria, and, shortly before quitting time,they exited through the cafeteria where they picked uphandbills and stationed themselves at the employees' exitdoor where they distributed their handbills as the employeesleft for the evening. Larry Richardson, a prounion employ-ee,was the first one out the door. He had been hoveringnear the timeclock in order to punch out and leave aheadof the crowd and saw the women standing outside the doorbefore quitting time although he could not identify them.He punched out and immediately went out the door andfound a number of women, two of whom he identified,passing out antiunion literature. There is no issue of factthat the women were at the door when Richardson left,although they denied having left the building before 3:45,which is quitting time. I do not credit them.8 It appears thatthe women left their posts about 5 minutes before the quit-ting time.There is no evidence that any supervisor of Re-spondent knew that they were leaving early. After theycompleted the handbilling, the women reentered the plantand punched out on the timeclock. Another union employeecalled this to the attention of supervision, and the personnelmanager, after apparently checking with his superiors, ini-tialed the timecards of the two women who punched out lateand showed them as having departed at 3:45, the regularquitting time. Thereafter, one or two members of theUnion's organizing committee complained that antiunionemployees were permitted to distribute leaflets on companytime and asked for a similar privilege which was deniedthem. I see no violation in this set of circumstances. Thereis no evidence that Respondent knew or condoned the earlydeparture from their jobs of the women who distributed thehandbillson this occasion and, immediately onRespondent's becoming aware that the women hadpunched out late, Respondent took care that they were notpaid overtime for the time spent in distributing handbills.There is no evidence that Respondent lost any production,indeed, it appears that Richardson quit workat least asearly as any of the female employees in order to be the firstone out the door in the evening. Accordingly, I concludethat it is not considered compulsory at Respondent's plantto work until the actual quitting time arrives. There is noshowing that this circumstance was ever repeated or that theantiunion handbillers received any form of support fromRespondent in their endeavor. Accordingly, Respondentwas under no obligation to permit prounion forces any fur-ther privilege. I therefore recommend that the complaint bedismissed insofar as this incident is alleged to be a violation.8 The testimony of the two women who denied leaving before 3:45 was soevasive and lacking in candor that I do not credit them. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlleged Threats and InterrogationSharon Brown, who had been employed by Respondentas a payroll clerk until she quit on March 14, 1973, testifiedthat around the last of February she had a conversationwith Plant Manager Burnham in his office during whichBurnham asked her if she knew about the Union and wheth-er they were going to strike the following Thursday. Sheanswered that she knew nothing about it.She further testi-fied that about a week later Personnel Manager Prestoninterviewed her in Brownstein's office after she told himthat she was thinking about quitting. She quoted Preston assaying that she did not want to quit right then, that the messcaused by the union organization would be settled later. Shetestified that he went on to say, "I heard that you wereworking for the Union today . . . if I knew you or anyoneelsewas working for the Union, I'd get rid of you andwouldn't this be a perfect chance to get rid of you." She alsostated that on various other occasions Preston told her thathe had heard that she was working for the Union. On cross-examination,Mrs. Brown testified that she did not recallwhether Preston had suggested to her that she should notquit or that he wished that she would reconsider her deci-sion to quit. However, she admitted that she told him thatshe would give him a definite answer by a certain date andthat he said that the Union had things torn up and thingswould settle down.Preston testified that the best he could recall the conver-sation he had tried to talk her out of quitting and later inthe conversation told her that he heard that she was for theUnion but that he didn't believe it because he trusted hercompletely on the job. He denied specifically saying, "Bythe way I heard you were working for the Union today" and"wouldn't this be a perfect chance to get rid of you" orwords to that effect, and additionally he denied ever, afterthat conversation, accusing her of working for the Union.As far as the conversation being characterized as an inter-rogation of Mrs. Brown as to whether she was working forthe Union, even crediting Preston's version of the conversa-tion, a remark that he had heard that she was for the Unionand did not believe it because he trusted her calls for ananswer from her and therefore constitutes interrogation. Atthe least, she could either assure him that she was not work-ing for the Union or remain quiet, leaving the inference thatshe was. However, to characterize this conversation as athreat, as the General Counsel has done, goes too far. At thevery most, I conclude that what Preston said was, in effect,"I've heard you were working for the Union ... wouldn'tthis be a good opportunity to get rid of you" and thenreassured her that he was not going to get rid of her byasking her not to quit. The whole thrust of the conversationwas contrary to one of threat, rather it constituted a reassur-ance to her that any possible union activity on her partcould be overlooked by Respondent. Accordingly, I findthat Preston interrogated her in violation of Section8(a)(1)of the Act, but did not threaten her, and I shall recommendthat the allegation with regard to threat be dismissed, butwith regard to interrogation, he sustained.Plant Manager Burnham did not testify. Accordingly, thetestimony of Sharon Brown stands uncontradicted on they qrecord. I find that by Burnham's and Preston's interroga-supervisor about how hewas goingto vote, I do not credit him.tions of Sharon Brown concerning her and other employees'union activities Respondent interfered with, coerced andrestrained employees within the meaning of Section 8(a)(1)of the Act.Dwight Dobbs testified that, on the morning of the dayon which the election was held, Supervisors Springer andKeaton came by his work place and that Springer in effectasked him how he was going to vote. He answered that ofcourse he was going to vote for the Union and Springerrejoined that that was a losing vote. Dobbs answered thatthat was the best way he knew how to vote and that was theway he was going to vote.Larry Richardson testified that at about the same time hewas across the table from Dwight Dobbs and Springerasked him if he was going to vote against the Union. Rich-ardson answered that he was going to vote "yes." He testi-fied also that he heard Springer ask Mike Brown how he wasgoing to vote and Glenn Keaton asked Robert Elam howhe was going to vote. Elam answered he was going to vote"no" and Brown's answer was not reported by Mr. Richard-son. Burks supported Richardson's testimony and testifiedthat Springer asked him which way he was going to vote andhe replied that he was going to vote "yes." Each of theseinterrogations is denied by Keaton and Springer. Springer,however, testified that he asked Burks the day before theelection if he was going to vote. Burks answered that he was,whereupon Springer advised him to put his "x" on the rightside of the ballot (a "no" vote) and Burks answered that hewas going to put it on the other side. Springer specificallydenied any conversation with Richardson, Brown or Dobbson either the day of the election or the preceding day.Ibelieve and find that Springer and Keaton walkedthrough the cutting room on the day of the election and thatSpringer spoke to Burks, Richardson, Dobbs and Elamabout the vote in the forthcoming election. I believe that thepositions of all four of these men were well known to ev-eryone in the plant. I believe that Burks, Richardson andDobbs were well-known union supporters who had beenactive in organizing and campaigning on behalf of theUnion and that Elam was equally well knownas a unionsupporter who had turned his coat and was now supportingthe Employer. Indeed, Elam was Respondent's observer atthe polls. I believe that the questions were asked substantial-ly as the employees testified.' However, I find no coerciveimpact whatsoever in the interrogations. I find that thequestions asked and the answers given were no more thanargumentative assertions on the parts of the speakers, eachof whom knew that the other was well aware of the positionof the speaker. The conversation amounted to no more thanidle badinage and does not support the allegations. Accord-ingly, I shall recommend that the allegations with regard tothese interrogations be dismissed.Photographing the StrikersOn May 26, the Union commenced its strike at midnight.Personnal Manager Preston was obviously informed in ad-vance that the strike would take place at that time and made9 Although Elam testified that he was never asked anuestions by any LARAND LEISURELIES, INC.it his business to be at the plant at 5:00 in the morning. Hewent out to the picket line at 6 and spent a good bit of thefirst 2 days observing the picket line. During the course ofhis observation, he had a camera on his person. He testifiedthat he had the camera in order to take pictures for use inevidence in the event any unlawful or violent activity tookplace on the picket line. Although there was no untowardactivity, he appeared to the employees to have taken pic-tures on a number of occasions and, according to the testi-mony of Burks and others, on some occasions handed thecamera to nonstriking employees who were accompanyinghim who in their turn took some pictures.No pictures were presented in evidence and accordinglythere is no substantial evidence that any pictures were tak-en. I find, especially under the circumstances that the strikewas peaceful and protected, that Respondent's conspicuoustaking of pictures was calculated to have a coercive implica-tion that Respondent was recording such information aswas forthcoming for the purpose of visiting future reprisals.There was no indication of a reasonable basis for Respon-dent to anticipate violence and mass picketing, and its con-tention that its purpose was to secure evidence of suchactivity is without foundation. Accordingly, I find that thepicture-takingwas coercive and in violation of Section8(a)(1) of the Act.10An additional allegation of a threat of plant closure byGlen Keaton was unsupported by the evidence, I thereforerecommend it be dismissed.The Nature of the StrikeThe General Counsel contends that the strike, whichcommenced on April 26, 1973, and in which the employeeswere still engaged at the time of the hearing, was caused orprolonged by the unfair labor practices described aboveand, accordingly, was an unfair labor practice strike. TheRespondent contends that inasmuch as it committed nounfair labor practices the strike was economic in its origin.I find that the strike was an economic strike. The testimo-ny is clear that a strike committee was formed on March 1,largely for the purpose of insulating the Union from theemployees who wanted to go on strike. On March 17, thecommittee decided to go on strike but acceded to the sug-gestion of Union Organizer Jenkins who recommended thatthey wait until after the election. After the election, no strikeaction was taken and there appears to have been no greatdesire on anyone's part for a strike until it became apparentthat Respondent would not recognize the Union until afterthe representation case was closed. This would be a consid-erable time inasmuch as the employer filed objections to theelection. Immediately, on April 14, the strike committeeagain appears to have urged a strike. Temporizing, Jenkinscalled for a union meeting on April 25. On that occasion,the discussion involved the layoff or discharge of employeesBell and Brown which took place on April 13 and reviewedall the matters which the Union had charged to be unfairlabor practices. The union agents, after sampling opinion atthe April 25 meeting, called for a strike which then com-10The Udylite Corporation,183 NLRB 163,and cases cited therein.207menced.Every strike that takes place after the commission of un-fair labor practices by an employer is not necessarily anunfair labor practice strike. It is only when those unfairlabor practices so coerce and restrain employees that theyfeel that they have to strike in self-protection or in mutualsupport that the strike achieves the extra protection of anunfair labor practice strike. All the unfair labor practices Ifound to have been committed were committed prior to theelection and most of them in January. Surely a large part ofthe causation of the strike was the discharge of Bell andBrown, but this is not alleged to be an unfair labor practice.Jenkins testified that he told the employees that "if we didnot take some action at this time that these kind of unfairlabor practices would continue and it was decided that thiswould be the appropriate time to strike inasmuch as thisdischarge was just at this time." There is no evidence thatunfair labor practices were continuing or that there was anyreasonable cause to expect that they would continue. Astrike caused by an action which the employees believed atthe time to be an unfair labor practice, but which turns outnot to have been an unfair labor practice, does not achievethat protection of an unfair labor practice strike. This strikewas indeed primarily caused by the discharge of Bell andBrown and by the apprehension of future similar dis-charges. Inasmuch as these discharges were not unfair laborpractices, the strike is not an unfair labor practice strike.Upon the foregoing findings and upon the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2.By issuing written reprimands to employees becausethey engaged in protected concerted activities and bythreatening therein to discharge employees for engaging insuch protected, concerted activities,Respondentdiscrimi-nated against its employees, therebydiscouraging member-ship in a labor organization.3.By the above and by granting and then rescinding apaid holiday after it learned of the union organization, byinterfering with employees'organizing activities,by threat-ening employeeswith layoffor discharge if they engaged insuch activities,by removing from their personal possessionunion handbills andby photographingemployees on thepicket line,Respondent interferedwith,coerced and re-strained employees in the exercise of their rights guaranteedin Section7 of the Actin violation of Section 8(a)(1) of theAct.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, it will be recom-mended that it cease and desist from the same and takecertain affirmative action necessary to effectuate the poli-cies of the Act.Having found that Respondent discriminatorily andcoercively issued reprimands to its employees for engagingin protected, concerted activity, I shall recommend that 208DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent be ordered to physically expunge such repri-sary to rescind any effect of the issuance of such repri-mands from the personnel files of all employees to whommands.they were issued and,further,take whatever steps are neces-[Recommended Order omitted from publication.]